 



EXHIBIT 10.07
Participation in the Series C
Out-Performance Program
     Set forth below is information relating to the participation in the
Series C Out-Performance Program by certain officers of United Dominion Realty
Trust, Inc., including information relating to their membership interests in UDR
Out-Performance III, LLC.
UDR OUT-PERFORMANCE III, LLC
MEMBERS, CAPITAL CONTRIBUTIONS AND MEMBERSHIP INTERESTS

                                              Capital                   Capital
    Contributions1                   Contributions     (Other     Membership    
Percentage   Members   (Cash)     Consideration)     Units     Interests    
Thomas W. Toomey
  $ 100,000     $ 125,000       225,000       30 %
W. Mark Wallis
          $ 75,000       75,000       10 %
Christopher D. Genry
          $ 45,000       45,000       6 %
Martha R. Carlin
          $ 45,000       45,000       6 %
Richard A. Giannotti
          $ 75,000       75,000       10 %
Michael J. Kelly
  $ 37,500               37,500       5 %
Mark E. Wood
          $ 37,500       37,500       5 %
Matthew T. Akin
  $ 37,500               37,500       5 %
Thomas A. Spangler
          $ 60,000       60,000       8 %
Moises V. Vela, Jr.
  $ 37,500               37,500       5 %
Patrick S. Gregory
          $ 37,500       37,500       5 %
Sara Jo Light
  $ 37,500               37,500       5 %

 

1   Interests in UDR Out-Performance I, LLC, a Virginia limited liability
company (valued at $18.7495 per limited liability company interest), common
stock of United Dominion Realty Trust, Inc. or other consideration.

